DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 19 and 22 is objected to because of the following informalities: 
“an aqueous brine liquid phase”, “the brine liquid phase”, and “the brine liquid” are used interchangeably, all to refer to the aqueous brine liquid phase introduced in claim 1, as understood by the office. It is recommended Applicant maintain the same naming convention throughout to make clear that they are all referring to the same thing.
Claim 22 depends from canceled claim 21 and should be amended to depend from a pending claim, e.g. claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 18, it is unclear what is meant by the mixing being performed “by flow of the aqueous brine liquid phase and the oil liquid phase…” The office notes that mixing occurs in step f) and the separation of the aqueous brine liquid phase and the oil phase occurs in steps g) and h), specifically by first entailing stopping the mixing (emphasis added). In other words, claim 1 requires the mixing to be stopped in order for separation of the phases to occur. Accordingly, it is unclear how the limitations of claim 18 are intended to operate within the context of the limitations of claim 1. The office believes Applicant may have intended wherein mixing of the volumes (of each of the components) is performed by flow through a series of high shear cascading mixing tanks.

Allowable Subject Matter
Claims 1, 3-5, 8-20, 22, 23 and 37 are considered to contain allowable subject matter but require overcoming the formal issues set forth above, including the claim objections and 112(b) rejection.
The following is a statement of reasons for the indication of allowable subject matter:  the claimed method of treating contaminated oil, entailing specific steps of producing an ozonated brine solution, adding the ozonated brine solution to contaminated oil and additionally adding a coagulant and a surfactant, mixing to cause formation of an emulsion, and the subsequent separation steps, is considered to distinguish over the prior art.
The prior art does not disclose or suggest the technique claimed entailing mixing a contaminated oil with an ozonated brine solution, in combination with the other features.
Buschmann (US 2016/0068417) was cited in the written opinion for the corresponding PCT application. Applicant submitted remarks in this application on 27 January 2021 in reply to the written 
Buschmann, as argued by Applicant, is primarily directed to treatment of impaired water. While there is brief mention of “enhancing separation and recovery of oil” and “oil and/or organic phase separation” (see [0009]), the specification does not provide any details regarding implementing such an embodiment. Disclosure with respect to oil separation entails separating oil from an impaired water (see [0097]-[0106]). Buschmann fails to teach and or suggest the claimed steps of adding ozone to a prepared brine solution and then adding the ozonated brine solution to a volume of contaminated oil.
Dixit (US 2011/0186525) is also considered relevant. Dixit discloses a process for treating a wellbore fluid comprising contacting an aqueous wellbore fluid comprising organic contaminants with ozone and separating the fluid into an organic phase and a clarified water phase (see Abstract). Again, like Dixit, the process is directed to treating a contaminated water and not to treating a contaminated oil according to the instant claimed embodiment.
Janssen et al (US 2014/0042058) discloses mixing oil and water produced from a formation with a brine solution and a demulsifier and separation of the oil from the mixture (see Abstract; [0008]-[0012]). Janssen does not disclose or suggest adding ozone to the brine solution prior to mixing nor does there appear to be any suggestion in the prior art which would lead a person of ordinary skill to modify Janssen in such a way as to arrive at the claimed embodiment.
The prior art fails to adequately disclose or suggest a method as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772